Title: To George Washington from Andrew G. Fraunces, 19 August 1793
From: Fraunces, Andrew G.
To: Washington, George



Sir
New York Augt 19th 1793

I have this day received Mr Lears letter by your direction dated the 14th instant.
I am induced from the nature of this letter and in order to justify my conduct publicly to my friends with regard to the purchase of the Warrants in question to state to you some facts which perhaps Mr Hamilton has not thought convenient to make known to you, and I think I can prove clearly that it has not appeared, as Mr Lear says nor will ever appear that I knew any thing about them until I wrote you on the 30th July last.
If you will favor me by looking once more at my communication to you of the 30th July last, it will be found that a principal question remains still unanswered—What Mr Hamilton reasons are for declining the payment?
It appears extremely hard Sir, when a Citizen presents a claim against the united States to the proper Officers, and this claim is for some reasons rejected or postponed, that he cannot know what those reasons are—It is something like the practice in despotic Governments—Condemning and Executing without even giving the unfortunate a hearing.
 Noting particularly the latter part of Mr Lears letter—I cannot refrain from answering it in a manner which may render a further investigation of the subject necessary—I can Sir bring sufficient  proof other than Mr Hamiltons letters to me, that untill the time I purchased these warrant⟨s⟩ I knew not that they were in existance, nor can Mr Hamilton say otherwise since he and Mr Duer conducted the whole transaction: About 157,000 dollars out of 190,000 provided for by Congress in the year 1789 were actually paid during the Administration of this person with the Secretary and that in less time than one year after the passing of the act.
In June I waited on Mr Hamilton he opposed the payment in the same manner as stated in my letter of the 30th July. He in the course of conversation questioned me with respect to the number outstanding in New York—I told him as nearly as I could guess—and also as to the present value of them: I could only produce him in answer thereto my receipt for the payment—He said he pitied the embarrasment I laboured under and informed me that if I would lodge them with Mr John Lawrence late in Congress that Gentleman would advance me 2000 Dollars on them untill they could be regularly settled at the Treasury—Now Sir—from this circumstance what could I suppose other than that Mr Hamilton had some private motives known only to a few for postponing the Settlement—In addition to this Mr Hamilton said if I would engage my Honor that I would purchase no more of them he would make me Satisfied within a certain period to be agreed upon between ourselves, I repl⟨ied,⟩ if he would pay me, or give me a written official document to insure me payment, I would comply, he said he could not do this, but he gave me his word and honor that if I acquiesced with him they should be paid, he did not say regularly—This proposition in justice to my fellow Citizens, holders of Warrants I would not do. And what reason had I to suppose they could not immediately pass through the Treasury regularly since Mr Hamilton has acctually advanced me money from his private funds to be reimbursed when these warrants were paid.
From the following Statement of one circumstance that happened at the Treasury early in the administration of the Secretary—it will be found that I had reason to suspect he would take every advantage of my Situation in order to throw the profits into his own or other persons hands, who were in higher conditions in life & Who might probably grasp notwithstanding their public situations at every speculation that might Offer.
In the course of the first session of Congress certain monies were granted, allowed, and directed to be paid by that Body to Baron de Glaubeck—now Sir I do assert that Mr Hamilton did actually Aid, advise, and assist (and it was by his and Mr Duers means that it was done) in the purchase of this grant which was obtained for less than one third of the Value, and that it was done before any Settlement could be had at the Treasury as was said
 This alone Sir must I apprehend in the minds of the Candid and impartial, Justify me in placing neither faith nor confidence in Mr Hamilton; since a public Officer is always to be suspected—having once departed from a line of conduct which the Nature of his Oath and Office had fully pointed out—If Mr Hamilton in his report to you Sir, stated that I knew aught of these Warrants, even the smallest matter before I purchased them, he has said what was not true, excepting this I knew, he postponed in June 1792 the payment of three Amounting to 925 Dollars—belonging to a Mr Alexr Ogsbury—of this place—and I had no other Impressions of his conduct then, than what I have in the present instance—I must further declare sir, that the knowledge of all most every circumstance, relative to the payments made on Accounts of these Warrants, were obtained by me from printed documents almost at the Instant I wrote my letter to you of the 30. July, which documents Are new—orriginal and in my ⟨possession⟩. I shall only trouble you further by adding that my present Respectable Connections from the Assertions made and that may be made by Mr Hamilton and from Mr Lears last letter may think me to Blame in this Business. I therefore request you will examine my conduct with Candour when I publish as I shall shortly, a Statement of the Affair and of the Correspondence relative thereto. I have the Honour to be with very great respect & real Attatchmt yr Most Obedent Hhe Sert

Andw: G. Fraunces No. 44 Han: Sqr. N. Yk

